DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 10/25/2021.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election of Group II (claims 5-8) in the reply filed on 10/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claims 1-4 and 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Newly submitted claims 14-25 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the group of new claims (14-25) comprise subject matters which are not in the original claims (for .

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Regarding claim 1, the term of “An optical element comprising a micro lens array of lenslets and a randomizing function…” (line 1-3) is vague and renders the claims indefinite. Appears that the claimed optical element has ability to perform the randomizing function. However, how the claimed optical element perform the randomizing function is vague. It is unclear which portions/structures of the optical element could perform the randomizing function.

Claims 6-8 are rejected as containing the deficiencies of claim 5 through their dependency from claim 5.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Magarill et al (US 20070127245).

Regarding Claim 5, Magarill teaches an optical element (abstract; fig. 1) comprising: 

a micro lens array of lenslets and a randomizing function wherein both the micro lens array of lenslets and the randomizing function reside on the same surface for the optical element (fig. 1a-c, 120, 123- lens array; ¶[0035], line 1-8, The lenslets, however, may have different focal lengths and/or outer diameters; at least some of the lenslets have different focal lengths); and
 
wherein the randomizing function is provided by scaled lenslets in a one dimensional cylindrical or acylindrical lenticular arrangement (fig. 1b-c, 123; fig. 2, 123; ¶[0037], line 1-9, lenslet array 123 can have different shapes such as, a square shape, a hexagonal shape, a rectangular shape; different lenslets in lenslet array 123 can have 

Regarding Claim 6, Magarill teaches the optical element of claim 5 comprising an additional randomizing function provided by an overlaid diffuser (¶[0049], line 1-11, lens 120 is optically coupled to optical element 130 by an adhesive layer (not shown in FIG. 1a; The adhesive layer can be optically diffusive, for example, by dispersing small particles in an adhesive host material; -- dispersing small particles having randomizing diffusive function).

Regarding Claim 7, Magarill teaches the optical element of claim 5 wherein the micro lens array comprises scaled lenslets in a two-dimensional crosshatch pattern (fig. 1b-c, 123; fig. 2, 123).

Regarding Claim 8, Magarill teaches the optical element of claim 5 wherein the optical element comprises a substrate comprising one or more layers comprising a plastic, a metal, a silicon wafer, or a glass plate (fig. 1a-c, 123, 120—substrate; ¶[0029], line 1-10, lens 120 has a first surface 121, a second surface122; first surface 121 includes a lenslet array 123 which includes a plurality of lenslets; ---it is well known in the art that lens materials comprising plastic and glass materials).

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Freese et al. (US 6816306).

Regarding Claim 5, Freese teaches an optical element (abstract; fig. 16) comprising: 

a micro lens array of lenslets and a randomizing function wherein both the micro lens array of lenslets and the randomizing function reside on the same surface for the optical element (fig. 16, 212, 221-227; abstract, line 1-17, a light-transmission screen includes a diffusing element formed from a micro-lens array; varying structural features of one or more lenses in the array; The structural features which are varied include any one or more of size, shape, curvature, or spacing of the lenses in the array); and 

wherein the randomizing function is provided by scaled lenslets in a one dimensional cylindrical or acylindrical lenticular arrangement (fig. 16, 212, 221-227;col. 8, line 56-59, The second optical layer is a diffuser 212 which includes a plurality of lenses 221-227 situated along an incident surface; fig. 12, lens array).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or 

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  

/JIE LEI/Primary Examiner, Art Unit 2872